
	

114 HR 3308 IH: Seniors Have Eyes, Ears, and Teeth Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3308
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Grayson (for himself, Mr. Brendan F. Boyle of Pennsylvania, Ms. Brown of Florida, Mrs. Bustos, Mr. Pocan, Ms. Judy Chu of California, Mr. Clyburn, Mr. Cohen, Mr. Danny K. Davis of Illinois, Mr. Delaney, Ms. DeLauro, Mrs. Dingell, Mr. Doggett, Ms. Edwards, Mr. Engel, Mr. Fattah, Mr. Farr, Mr. Grijalva, Mr. Gutiérrez, Ms. Hahn, Mr. Hastings, Mr. Hinojosa, Mr. Honda, Mr. Kennedy, Mrs. Lowey, Mr. McGovern, Mr. Nadler, Mrs. Napolitano, Mr. Nolan, Mr. Payne, Mr. Perlmutter, Ms. Pingree, Ms. Roybal-Allard, Mr. Ruppersberger, Mr. Rush, Ms. Linda T. Sánchez of California, Mr. Scott of Virginia, Mr. Serrano, Mr. Sires, Mr. Van Hollen, Mr. Veasey, Ms. Velázquez, Ms. Maxine Waters of California, Mrs. Watson Coleman, Mr. Yarmuth, Mr. DeSaulnier, Mr. Takai, Mr. Garamendi, Mr. Takano, Mr. Vela, Ms. Slaughter, Mr. Lowenthal, Mr. McDermott, Mrs. Torres, Mr. Clay, Mr. Cartwright, Ms. Bass, Mr. Conyers, Ms. Jackson Lee, Mr. Deutch, Mr. Ashford, Ms. Kelly of Illinois, Ms. Moore, Mr. Ellison, Mr. Cicilline, Ms. Brownley of California, Mr. Castro of Texas, Mr. David Scott of Georgia, Mr. Butterfield, Ms. Lee, Mr. Cummings, Mr. Ryan of Ohio, Mr. Rangel, Mr. Brady of Pennsylvania, Mr. Michael F. Doyle of Pennsylvania, Mr. Carson of Indiana, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To expand Medicare coverage to include eyeglasses, hearing aids, and dental care.
	
	
		1.Short Title
 This Act may be cited as the Seniors Have Eyes, Ears, and Teeth Act.2.Expansion of Medicare CoverageSection 1862(a) of the Social Security Act (42 U.S.C. 1395y(a)) is amended—(1)in paragraph (7) by striking , eyeglasses through hearing aids or examinations therefor,; and(2)in paragraph (12) by striking where such expenses are for services in connection with the care, treatment, filling, removal, or replacement of teeth or structures directly supporting teeth, except that.
